Citation Nr: 1024692	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  10-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement to 
the May 2006 rating decision that severed service connection for 
fibromyalgia, low back with chronic pain, effective June 1, 2006.

2.  Entitlement to a disability rating in excess of 50 percent 
for major depressive disorder.

3.  Entitlement to an effective date earlier than March 14, 2008, 
for the grant of service connection for major depressive 
disorder.  

(The issues of whether an overpayment of the Department of 
Veterans Affairs compensation benefits payable for the Veteran's 
spouse was properly created and of entitlement to waiver of 
recovery of an overpayment of VA compensation benefits will be 
addressed in a separate decision, under a separate docket 
number.)




REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2007 and June 2009 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

With regard to the issue of whether the Veteran submitted a 
timely notice of disagreement, in December 2004, the Veteran 
testified before the undersigned in August 2009.  A transcript of 
the hearing is of record.

After the August 2009 hearing, the Veteran perfected an appeal 
with regard to the remaining issues by submitting a Substantive 
Appeal, VA Form 9, in May 2010.  Accordingly, the Board has 
jurisdiction over these matters as well.



The issues of entitlement to a disability rating in excess of 50 
percent for major depressive disorder and of entitlement to an 
effective date earlier than March 14, 2008, for the grant of 
service connection for major depressive disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On May 4, 2006, the Veteran was sent notice of the RO's 
decision to sever service connection for fibromyalgia of the low 
back, effective June 1, 2006; that notice letter advised the 
Veteran of his appellate rights.

2.  The Veteran did not file a timely notice of disagreement 
(NOD) within the one-year time period (from May 4, 2006 to May 4, 
2007) following notification of the May 2006 rating decision.


CONCLUSION OF LAW

The Veteran did not file a timely NOD in response to the May 2006 
rating decision that severed service connection for fibromyalgia, 
low back with chronic pain, effective June 1, 2006.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.25, 20.200, 20.201, 20.302; 
20.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Governing law and regulations provide that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the claim 
(i.e., there can be no entitlement to the benefit as a matter of 
law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The 
United States Court of Appeals for Veterans Claims (Court) has 
further held that VCAA does not apply where the law, and not the 
evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As will be discussed below in greater 
detail, the law is dispositive of the issue of whether a timely 
notice of disagreement was filed in response to May 2006 rating 
decision that severed service connection for fibromyalgia, and 
the VCAA does not apply. 

Timeliness of NOD

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case has been 
furnished.  See also 38 C.F.R. § 20.200 (2009).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the RO within one year from 
the date that the RO mailed the notice of the determination.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2009).  The date of 
mailing of the letter of notification will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(a) (2009).   

An NOD must express disagreement with a determination of the 
agency of original jurisdiction and express a desire to contest 
the result.  38 C.F.R. § 20.201 (2009).  While special wording is 
not required, the NOD must be in terms that can reasonably be 
construed as disagreement with the determination and a desire for 
appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2009); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).

Pursuant to 38 C.F.R. § 3.109 (2009), time limits for filing may 
be extended in some cases on a showing of "good cause."  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  There is no legal entitlement to 
an extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of VA.  Corry v. Derwinski, 3 
Vet. App. 231, 235 (1992).

In this case, the RO severed service connection for fibromyalgia, 
low back with chronic pain, effective June 1, 2006, in a May 2006 
rating decision.  Despite the fact that the rating decision was 
dated April 2006, the Veteran received notification of this 
decision on May 4, 2006.  Accordingly, he had one year from May 
4, 2006, to submit a NOD in order to appeal the decision.  
Further, the May 2006 notice letter provided him with a VA Form 
4107, which advised him of his right to appeal the decision, and 
expressly notified him that he had one year to submit additional 
evidence in support of his claim but that "[s]ubmitting evidence 
is not the same as appealing this decision."

The Veteran alleges that he filed a timely NOD to the May 2006 
rating decision that severed service connection for fibromyalgia.  
Specifically, at the August 2009 hearing before the undersigned, 
he indicated that he submitted an NOD in February 2006 after 
receiving notification of the RO's intent to issue a final 
decision severing his service-connected benefits but before the 
final decision was rendered.  Hearing Transcript (T.) at p. 4, 7.  
Additionally, he asserts that he submitted a letter from his 
private physician, which was received September 2006, that should 
also be considered a timely and valid NOD, especially in light of 
his prior February 2006 indication of disagreement.

With regard to the Veteran's claim that he submitted a valid NOD 
in February 2006, there is no dispute that this statement 
conveyed a disagreement with a communication provided to him by 
the RO.  It was clearly labeled as a "notice of disagreement."  
However, the disagreement was rendered in relation to a proposed 
decision of the RO, which was sent to the Veteran in February 
2006, and notified him of VA's intent to sever service-connected 
benefits for fibromyalgia.  Significantly, the February 2006 
notice of the proposed decision to sever benefits did not 
constitute a final decision on the matter, and the Veteran was 
notified accordingly of this fact in a March 2006 letter, which 
specifically explained that his February 2006 statement could not 
be accepted as a notice of disagreement because the RO sent only 
a "proposed decision" (emphasis original).  Significantly, in 
this letter the RO advised him that he would receive a final 
decision in writing, and that he "may then submit an appeal if 
[he] still disagrees[] at that time."  Thus, VA properly and 
unambiguously informed the Veteran that his February 2006 
statement was not accepted as an NOD and that, if he still wanted 
to appeal the issue, he was required to submit an NOD once he 
received the final rating decision.  Accordingly, the Board finds 
that his February 2006 statement cannot constitute a valid and 
timely NOD in this matter because it was received prior to the 
May 2006 rating decision that actually severed his service-
connected benefits for fibromyalgia.  

In reviewing the evidence of record submitted during the 
applicable one-year time period following the May 2006 rating 
decision, between May 4, 2006, and May 4, 2007, the Board 
acknowledges that, in September 2006, the Veteran's 
representative sent a letter and attached a statement provided by 
S. N., M.D., who reviewed the Veteran's service treatment records 
for the purpose of determining whether the Veteran's low back 
pain was related to events that occurred in service.  In essence, 
the private physician suggested that the Veteran's back problems 
started as a result of a service injury based on the history 
provided by the Veteran, but acknowledged that "the granting of 
service-connected disability is a totally separate activity, and 
my statement of the medical facts as you presented them to me is 
obviously not sufficient for the rating board."  

However, neither the attorney's letter nor the physician's 
statement expressed disagreement with the RO's determination and 
a desire to contest the result of the May 2006 rating decision.  
Rather, the Veteran's representative merely stated, "Enclosed is 
a letter from [the Veteran's private physician]."  No further 
explanation or argument was provided by the attorney that could 
in any way be interpreted as a disagreement with the May 2006 
rating decision.  

The attached physician's letter likewise did not convey a 
disagreement or intent to appeal on part of the Veteran; in fact, 
the physician had indicated that the Veteran "may want to ask 
the VA Disability Rating Board to review [his] records," but no 
such request or any other statement was rendered in conjunction 
with the letter.  In any event, assuming arguendo that the 
physician had indicated in his letter that the Veteran disagreed 
with the RO's May 2006 decision to sever service-connection 
benefits for fibromyalgia, the physician is without the authority 
to issue an NOD on behalf of the Veteran.  38 C.F.R. § 20.301(a) 
(2009) expressly provides that the persons authorized to file an 
NOD include "a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration of 
representation, as applicable, is on record or accompanies" the 
NOD, and 38 C.F.R. § 20.300 (2009) further explains that a NOD 
must be filed with RO.  Accordingly, whatever disagreement the 
Veteran may have expressed to his private physician, if any, it 
cannot be considered as a valid NOD for VA purposes. 

The Veteran argues that this new evidence was provided within a 
year of the rating decision and should be accepted as an NOD, 
especially in light of his earlier February 2006 statement in 
which he clearly expressed a disagreement with the RO's proposed 
decision to sever service connection benefits.   However, 
38 C.F.R. § 20.304 specifically provides that "the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating or 
completing an appeal from that determination."

While he may have honestly believed that he had appealed the May 
2006 rating decision, in considering whether extension of the 
one-year time limit for filing a NOD should be imposed in the 
present instance, the Board finds it significant that he was 
expressly notified that his February 2006 statement was not 
accepted as an NOD and that he would have to resubmit an NOD 
after he received the decision that actually severed service 
connection benefits.  Moreover, in May 2006, the RO specifically 
advised him that submitting additional evidence is not the same 
as appealing the decision.  Notwithstanding the above, he failed 
to submit an NOD after he received the May 2006 decision and, 
instead, only submitted additional evidence.  These notice 
letters to the Veteran clearly advised him of the specific steps 
that he needed to take to appeal, but he did follow the appellate 
process.  The fact that the Veteran has enjoyed attorney 
representation since 1997, and that all of the above 
correspondence from VA went to her as well, negates any argument 
that the Veteran did not understand the necessity of having to 
file an NOD in response to the May 4, 2006 notice letter, and 
that the earlier February 2006 correspondence could not be 
accepted as a valid NOD.  See Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that must 
be considered when determining whether that appellant has been 
prejudiced by a notice error).  Thus, because he was not 
incapacitated or otherwise rendered incapable of submitting a 
written statement of disagreement prior to May 4, 2007, nor has 
it been contended, the Board finds "good cause" has not been 
shown to extent the one-year time limit in this case.  

Significantly, the RO received no other written communications 
from the Veteran between May 4, 2006, and May 4, 2007, expressing 
disagreement with the November 2006 rating decision that could be 
reasonably be construed as an NOD.  

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'")).  Because the Veteran's NOD was 
not received within the one-year time period following the 
issuance of the May 2006 rating decision, it was untimely.  As a 
consequence, his claim fails because of absence of legal merit or 
lack of entitlement under the law, and the claim must be denied 
as a matter of law.   Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran did not file a timely notice of disagreement to the 
May 2006 rating decision that severed service connection for 
fibromyalgia, low back with chronic pain, effective June 1, 2006

REMAND

With regard to the issues of entitlement to a disability rating 
in excess of 50 percent for major depressive disorder and of 
entitlement to an effective date earlier than March 14, 2008, for 
the grant of service connection for major depressive disorder, in 
his May 2010 Substantive Appeal, VA Form 9, the Veteran requested 
hearing before the Board and indicated his preference for a 
hearing by live videoconference (Video Conference Hearing).

A Veteran has a right to a hearing before the issuance of a Board 
decision. 
38 C.F.R. §§ 3.103(a), (c) (2009).   Therefore, the Veteran 
should be scheduled for a Video Conference hearing in accordance 
with his expressed desires.  Because such hearings are scheduled 
by the RO, the Board must remand the case to the RO for that 
purpose, to ensure full compliance with due process requirements.  
See 
38 C.F.R. §§ 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference 
hearing before a Veterans Law Judge in 
accordance with applicable laws and 
regulations.  A copy of the notice to the 
Veteran and his representative of the 
scheduling of the hearing should be placed in 
the record.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board for appellate review as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


